  Case 5:19-cv-05074-KES Document 9 Filed 05/04/21 Page 1 of 2 PageID #: 37




                     UNITED STATES DISTRICT COURT
                      DISTRICT OF SOUTH DAKOTA
                           WESTERN DIVISION


RANDY COWHERD,                                     5:19-CV-05074-KES

                         Plaintiff,

            vs.                             ORDER DISMISSING COMPLAINT
                                             FOR FAILURE TO PROSECUTE
MIKE LEIDHOLT, Secretary of
Corrections, Administrator of the South
Dakota Department of Corrections, in
his individual and official capacity,
STAFF OF RAPID CITY COMMUNITY
WORK CENTER, UNIT MANAGER
TROMBERG, in his/her individual and
official capacity, CASE MANAGER
SCHAUER, in his/her individual and
official capacity, CO OCHSENDORF, in
his/her official and individual capacity,
CO WAINRIGHT, in his/her individual
and official capacity, CO GARNER, in
his/her individual and official capacity,
CO GEPPERT, in his/her individual and
official capacity, CO DUTTON, in
his/her individual and official capacity,
JERAMME LARSON, employee of the
Department of Corrections and
Disciplinary Hearing Officer, in his
individual and official capacity, and
STAFF OF SD BOARD OF PARDONS
AND PAROLE, in their individual and
official capacities,

                         Defendants.


      Plaintiff, Randy Cowherd, an inmate at the Rapid City Community Work

Center (RCCWC), filed a “hybrid habeas and civil rights” pro se lawsuit under

42 U.S.C. § 1983 and 28 U.S.C. § 2254. Docket 1. On March 31, 2021, this
  Case 5:19-cv-05074-KES Document 9 Filed 05/04/21 Page 2 of 2 PageID #: 38




court ordered Cowherd to provide an update about the status of his state court

remedies by April 30, 2021. Docket 7. Cowherd was warned that if he did not

comply by the date, his complaint would be dismissed without prejudice for

failure to prosecute. The date has now passed, and Cowherd failed to comply

with this court’s order.

      Thus, it is ORDERED that Cowherd’s complaint (Docket 1) is dismissed

without prejudice for failure to prosecute.

      Dated May 4, 2021.

                               BY THE COURT:

                                /s/   Karen E. Schreier
                               KAREN E. SCHREIER
                               UNITED STATES DISTRICT JUDGE




                                              2
